Citation Nr: 9933950	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including pulmonary tuberculosis.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a digestive 
disorder.

4.  Entitlement to service connection for a blood disorder.

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

6.  Entitlement to a compensable disability rating for 
dermatitis.

7.  Entitlement to a disability rating in excess of 
10 percent for an undiagnosed illness manifested by joint 
pain, back pain, chest pain, a gastrointestinal disorder, a 
skin rash and lumps, a respiratory disorder, fatigue, and 
numbness of the thighs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1959 to August 1962 
and from December 1990 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a respiratory disorder, including pulmonary tuberculosis; 
degenerative joint disease; a back disorder; a bilateral knee 
disorder; esophagitis with a hiatal hernia and a 
gastrointestinal disorder; a blood disorder; bilateral 
hearing loss; and post-traumatic stress disorder (PTSD).  

The veteran filed a notice of disagreement with the July 1994 
denial of service connection for the disorders shown above.  
He was provided a statement of the case that included those 
disorders in June 1995, and in July 1995 he submitted a 
substantive appeal pertaining to the denial of service 
connection for a respiratory disorder, including pulmonary 
tuberculosis; a back disorder; esophagitis with a hiatal 
hernia and a gastrointestinal disorder; a blood disorder; 
bilateral hearing loss; and PTSD.  The Board finds, 
therefore, that the veteran has perfected an appeal of the 
denial of service connection for those disorders.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1999).

In his July 1995 substantive appeal the veteran withdrew his 
appeal regarding the denial of service connection for 
degenerative joint disease and a bilateral knee disorder.  
38 C.F.R. § 20.204.  Due to the withdrawal of the notice of 
disagreement, the Board finds that those issues are no longer 
within its purview.  Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if withdrawn).

In an August 1998 rating decision the RO granted entitlement 
to service connection for bilateral hearing loss and PTSD.  
The Board finds that the grant of service connection for 
bilateral hearing loss and PTSD constitutes a grant of the 
benefits sought in the veteran's April 1995 notice of 
disagreement, and that the issues of service connection for 
bilateral hearing loss and PTSD are no longer within the 
Board's jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (a notice of disagreement pertaining to the 
denial of service connection ceases to be valid if service 
connection is granted by the RO).

In the August 1998 rating decision the RO also granted 
entitlement to service connection for dermatitis and assigned 
a noncompensable rating for the disorder.  In August 1998 the 
RO also provided the veteran a supplemental statement of the 
case that included as issues on appeal the ratings assigned 
for bilateral hearing loss and dermatitis.  In September 1998 
the veteran submitted a notice of disagreement with the 
noncompensable ratings assigned for those disorders, and the 
veteran's representative included those issues as being on 
appeal in an August 1999 statement.  The Board finds that the 
representative's August 1999 statement constitutes a 
substantive appeal of the ratings assigned for bilateral 
hearing loss and dermatitis, and that those issues are within 
the Board's jurisdiction.  See Jones v. West, 12 Vet. App. 98 
(1998) (the notice of disagreement, statement of the case, 
and substantive appeal need not be filed in chronological 
order for the Board to have jurisdiction of the issue), but 
cf. Fenderson v. West, 12 Vet. App. 119, 130 (1999) (the 
issuance of a statement of the case is a procedural step that 
precedes the filing of a substantive appeal).  The Board 
further finds that because the September 1998 supplemental 
statement of the case included the evidence considered, the 
relevant laws and regulations, and the reasons and bases for 
the ratings assigned, and because the veteran has presented 
evidence and arguments in response to the supplemental 
statement of the case, the Board can proceed to consideration 
of those issues without prejudice to the veteran.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

In addition to the issues referenced above, in the August 
1998 rating decision the RO granted entitlement to service 
connection for an undiagnosed illness resulting from service 
in the Persian Gulf War, manifested by joint pain, back pain, 
chest pain, gastrointestinal disorders, a respiratory 
condition, fatigue, and numbness of the thighs; and evaluated 
the disorder as 10 percent disabling.  In September 1998 the 
veteran submitted a notice of disagreement and a substantive 
appeal of the rating assigned for the undiagnosed illness.  
He was provided a statement of the case pertaining to that 
issue in May 1999.  Although the veteran did not submit a 
substantive appeal following the May 1999 statement of the 
case, the Board finds that the documents submitted in 
September 1998 constitute a notice of disagreement and 
substantive appeal of the rating assigned for the undiagnosed 
illness, and that that issue is properly before the Board.  
Jones, 12 Vet. App. at 98.

In the September 1998 statements the veteran again raised the 
issue of entitlement to service connection for a bilateral 
knee disorder by claiming that that issue was in appellate 
status.  In a May 1999 letter the RO informed the veteran 
that his appeal of the denial of service connection for a 
bilateral knee disorder had been previously withdrawn, and 
that that issue was not on appeal.  The veteran has not 
expressed any disagreement with the RO's determination that 
the issue of entitlement to service connection for a 
bilateral knee disorder was not in appellate status.  In 
addition, his September 1998 statement cannot constitute a 
valid notice of disagreement with the denial of service 
connection because it was not filed within one year of notice 
of the July 1994 determination.  See Mason v. Brown, 8 Vet. 
App. 44 (1995) (the Board must analyze whether a written 
communication constitutes a valid notice of disagreement).  
The Board has determined, therefore, that the issue of 
entitlement to service connection for a bilateral knee 
disorder is not within its jurisdiction.  See Buckley v. 
West, 12 Vet. App. 76 (1998) (the Board's jurisdiction is 
dependent on a timely filed notice of disagreement).  

The issue of entitlement to a disability rating in excess of 
10 percent for an undiagnosed illness resulting from service 
in the Persian Gulf War will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
respiratory disorder, including pulmonary tuberculosis, is 
supported by competent evidence of a current disability, 
evidence of exposure to tuberculosis during service, and 
competent evidence of a nexus between the current diagnosis 
and the in-service exposure.

2.  The claims of entitlement to service connection for back 
and digestive disorders are not supported by competent 
medical evidence showing that the veteran's back and 
digestive disorders are related to an in-service disease or 
injury or that the disorders had their onset during active 
service.

3.  The claim of entitlement to service connection for a 
blood disorder is not supported by competent medical evidence 
showing that the veteran currently has a blood disorder.

4.  The average puretone decibel threshold in the left ear is 
45 decibels, with speech discrimination ability of 
88 percent, and the hearing acuity in the right ear is 
43 decibels, with speech discrimination ability of 
96 percent.

5.  The dermatitis is manifested by five or six scattered, 
superficial lesions on the buttocks and thighs, each less 
than one and a half centimeters in diameter.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory disorder, including pulmonary tuberculosis, is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for a 
back disorder, a digestive disorder, and a blood disorder are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII, 
Diagnostic Code 6100 (1998), 38 C.F.R. §§ 4.1, 4.85, Tables 
VI and VII (1999).

4.  The criteria for a compensable disability rating for 
dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7806 and 
7817 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records for the veteran's first period of 
service are negative for any complaints or clinical findings 
pertaining to the claimed disorders.  The reports of periodic 
examinations that were performed in conjunction with his 
National Guard service show that in November 1978 he was 
found to have a bilateral high frequency hearing loss.  In 
February 1985 he complained of swollen or painful joints, 
hearing loss, and arthritis, rheumatism, or bursitis, and 
reported that rheumatoid arthritis had been diagnosed in 
1976.  In November 1989 he reported having had arthritis 
10 years previously, and that he was receiving medical 
treatment for low back pain.  With the exception of the high 
frequency hearing loss, medical examinations showed no 
abnormalities.

The service medical records for his active service from 
December 1990 to June 1991 show that in February 1991 he 
received treatment for a papular rash around the waist and in 
the axillary area that was assessed as contact dermatitis and 
treated with medication.  An undated treatment record 
indicates that his complaints of insect bites, a rash all 
over his body, body pains, and nausea were assessed as a 
viral syndrome with a secondary urticarial reaction.

Audiometric testing in May 1991 showed an average puretone 
threshold in the right ear of 39 decibels and in the left ear 
of 35 decibels.  Speech recognition testing was apparently 
not conducted.

In May 1991 the veteran also reported having had a negative 
test for tuberculosis exposure on entry into active service 
in December 1990, although the report of his entrance 
examination is not of record.  In conjunction with the May 
1991 separation examination the test for tuberculosis 
exposure was found to be positive, although a physical 
examination and chest X-ray showed no abnormalities.  At that 
time the veteran was provided a 30-day supply of medication.

During the May 1991 separation examination the veteran also 
complained of swollen or painful joints, arthritis, 
rheumatism, or bursitis, and recurrent back pain.  He stated 
that his back pain had gotten worse since he hurt his knee 
five months previously.  No abnormalities of the spine were 
found on examination.  The veteran also underwent blood 
testing, but no diagnosis of a blood disorder was provided as 
the result of the examination.

The service medical records for his National Guard service 
also show that in May 1992 the veteran reported having 
incurred no illnesses or injuries during his active duty, and 
he was medically cleared for de-federalization.  In April 
1995 he reported having had blood poisoning when he returned 
from the Persian Gulf, and that he took medication for reflux 
esophagitis.

Private treatment records indicate that in November 1990 the 
veteran reported having chronic low back pain that had 
worsened over the previous few months.  An X-ray study of the 
lumbar spine at that time revealed moderate intervertebral 
disc degeneration at L5-S1.  An X-ray study of the chest in 
September 1991 revealed no evidence of pulmonary disease, and 
the veteran's complaints of heartburn at that time were 
assessed as gastritis.  Diagnostic testing in October 1991 
resulted in a diagnosis of a hiatal hernia with shortening of 
the esophagus, suggesting a history of chronic esophagitis.  
In November 1991 he reported having dysphagia for the 
previous year that had worsened over the last six months.  He 
also reported having a long history of heartburn and food 
regurgitation, which had also recently increased.  He claimed 
to have had a rash all over his body while in the Persian 
Gulf due to a reaction to sand fleas.

In March 1992 the treating physician found that the veteran 
had degenerative changes of the lumbar spine, including 
degenerative disc disease at L5-S1.  In December 1992 he 
reported having had gastrointestinal problems in the past, 
and to having been diagnosed with significant reflux 
esophagitis and a hiatal hernia since December 1991.  January 
1993 and January 1996 medical reports from the veteran's 
private physician indicate that he has degenerative arthritis 
and marked degenerative disc disease of the lumbar spine and 
gastroesophageal reflux disease with erosive esophagitis and 
a hiatal hernia.  The private treatment records do not 
indicate the disorders had their onsets during service, or 
that the disorders are related to an in-service disease or 
injury.

In conjunction with a January 1994 VA psychiatric examination 
the veteran reported having had a blood disorder diagnosed, 
but he denied receiving any treatment for the disorder.  He 
also reported having had gastrointestinal problems and back 
pain prior to serving in the Persian Gulf, but that his 
symptoms intensified while there.  


A VA audiometric examination in January 1994 revealed average 
puretone decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
60
80
LEFT
20
30
65
65

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 88 percent in the left ear.

During a March 1994 VA medical examination the veteran 
reported having had recurrent heartburn prior to his Persian 
Gulf service, but that the disorder had increased in 
frequency since then.  He also complained of having "lumps 
underneath the skin" and a rash on his back since returning 
from the Persian Gulf.  He stated that after it appeared the 
rash lasted for one to two weeks, then disappeared.  He 
denied receiving any treatment for the rash, or having 
received a diagnosis of a skin disorder.  He also stated that 
during his medical examination on return from the Persian 
Gulf he was told that he had blood poisoning, or something 
wrong with his blood.  He denied receiving any treatment or 
being advised to obtain treatment.  The examiner noted that 
blood testing conducted in January and December 1992 was 
entirely within normal limits.

The veteran also reported having been told during his medical 
examination in 1991 that he had tuberculosis.  He stated that 
he had been given medication for one month, but no further 
treatment was provided or recommended.  He complained of an 
intermittent cough and dyspnea with exertion.  Physical 
examination revealed no evidence of any skin lesions.  The 
examiner provided diagnoses of reflux esophagitis and hiatal 
hernia, by history; a questionable past history of 
tuberculosis, by history only, and to rule out chronic 
obstructive pulmonary disease; recurrent arthralgia, etiology 
unclear, but probably due to degenerative changes; no 
evidence of a hematological problem on examination; and no 
evidence of a skin disorder on examination.

The veteran was also provided a VA pulmonary examination in 
March 1994, during which he reported developing shortness of 
breath and difficulty breathing four or five months after he 
returned from the Persian Gulf.  He stated that the breathing 
problem was episodic and associated with anxiety, and that it 
was especially severe at night.  He denied having been 
exposed to gas while in the Persian Gulf.  He also reported 
having a positive test for exposure to tuberculosis and 
receiving treatment for one month.  Pulmonary function tests 
were shown to be questionably indicative of a mild 
restrictive ventilatory defect, possibly due to sub-optimal 
patient performance, and a body plethysmography was 
recommended to confirm the clinical findings.

The examiner noted that the purified protein derivative test 
(PPD) for tuberculosis was positive, but that a chest X-ray 
was negative for any structural damage to the lungs.  The 
examiner also provided a date of inactivity of June 1991, and 
stated that the disease had been stable since then.  The 
examiner provided a diagnosis of inactive pulmonary 
tuberculosis, with conversion during service in the Persian 
Gulf War; a possible reactive airway disease, with a 
questionable history of gas exposure; and a possible 
restrictive disease.

The report of an April 1994 VA dermatology examination shows 
that the veteran reported having an intermittent rash on the 
right buttock since returning from the Persian Gulf.  
Examination revealed three or four slightly scaly and 
excoriated superficial areas, each less than one and a half 
centimeters in diameter.  No nervous manifestations were 
reported or observed by the examiner.  The examiner did not 
provide a diagnosis of the skin disorder, but provided the 
opinion that the skin lesions were not attributable to 
service in the Persian Gulf War.

In his July 1995 substantive appeal the veteran asserted that 
he had a respiratory disorder due to exposure to hazardous 
environmental agents during Operation Desert Storm, including 
petroleum fires, chemical agents, and explosive ordinance.  
He stated that his esophagitis and hiatal hernia were also 
aggravated by the hazardous environmental exposure.  He 
stated that he had received treatment for his back symptoms 
during active duty due to falls and other trauma, and that 
service connection for tuberculosis was warranted because he 
started to have positive tuberculosis test results during 
service.

During a September 1996 VA medical examination the veteran 
complained of having back pain for the previous six years.  
He denied having any history of bronchial problems, such as 
wheezing, and reported having difficulty breathing during 
anxiety attacks.  He stated that he had been told that he had 
tuberculosis when he returned from the Persian Gulf, and that 
he had a hiatal hernia, heartburn, and reflux esophagitis.  
No respiratory abnormalities were found on examination.  The 
examiner also found that the left lower extremity was one 
inch shorter than the right, due to scoliosis of the lumbar 
spine.

The veteran was again provided a VA medical examination in 
January 1997 for the purpose of documenting any objective 
evidence of the complaints that he alleged were due to his 
Persian Gulf service.  During that examination he reported 
having intermittent "lumps" in the buttock area that were 
sometimes tender, and that he had "blisters" on the upper and 
lower extremities that were replaced by hypopigmented areas 
when they ruptured.  He gave a history of having a hiatal 
hernia, with episodes of nausea, dyspepsia, and alternating 
constipation and diarrhea.  He also complained of low back 
pain, with radiation and paresthesia in the lower 
extremities, and reported having been given a diagnosis of 
discogenic disease of the lumbar and cervical spine.  He 
denied having any respiratory symptoms, but reported having 
been exposed to tuberculosis.

Examination of the skin revealed scattered pustules on the 
buttock and right side that were slightly tender but not 
draining.  There was also a hypopigmented area on the left 
thigh and in the right popliteal area, which the veteran 
described as the residual of a "blister burst."  Examination 
of the lungs revealed no abnormalities.  The examiner 
provided relevant diagnoses of hiatal hernia-gastritis, by 
history; dermatitis, type and etiology unclear; and suspected 
cervical and lumbosacral discogenic disease.  

The examiner requested a number of laboratory studies in 
conjunction with the examination, including blood tests, 
which he later reported to be within normal limits.  An X-ray 
study of the chest was also shown to be within normal limits.  
An X-ray study of the lumbosacral spine showed marked chronic 
disc degeneration at L5-S1 with marked spurring of L5 and S1 
and marked degenerative spondylosis at that level, associated 
degenerative arthritis of the joints at that level, moderate 
spurring of the lumbar bodies, moderate degenerative 
spondylosis of the lumbar axis, and chronic, moderate 
scoliosis of the lumbar spine to the left.

II.  Service Connection for Respiratory, Back, 
Digestive, and Blood Disorders

The Board notes initially that service connection has already 
been granted for respiratory, back, and gastrointestinal 
conditions as manifestations of undiagnosed illness.  The 
Board's decision is, accordingly, limited to the issues of 
service connection for those conditions on a basis other than 
as manifestations of an undiagnosed illness.

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, 
the second and third elements can be satisfied by evidence 
showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

A.  Respiratory Disorder

The service medical records indicate that the test for 
tuberculosis exposure was shown to be positive during 
service, and the examiner in March 1994 provided a diagnosis 
of inactive pulmonary tuberculosis, with conversion during 
service in the Persian Gulf War.  The claims is supported, 
therefore, with medical evidence of a current diagnosis, that 
being inactive pulmonary tuberculosis; evidence of the 
incurrence of a related disease during service; and medical 
evidence of a nexus between the current diagnosis and the in-
service disease.  Caluza, 7 Vet. App. at 506.  For these 
reasons the Board has determined that the claim of 
entitlement to service connection for a respiratory disorder, 
including pulmonary tuberculosis, is well grounded.

Although the service medical records and the report of the 
March 1994 VA pulmonary examination are sufficient to 
establish a well-grounded claim, the remaining evidence is 
contradictory in showing whether the veteran does, in fact, 
have a respiratory disorder that is related to service.  See 
Hickson v. West, 11 Vet. App. 374 (1999) (in determining 
whether a claim is well grounded, only the evidence that 
supports the claim can be considered); but see Evans v. West, 
12 Vet. App. 22 (1998) (in evaluating the substantive merits 
of the claim, the Board must consider all of the evidence of 
record and weigh the probative value of the evidence).  The 
Board finds that additional development is warranted prior to 
considering whether service connection for a respiratory 
disorder is warranted.  This issue is, therefore, being 
remanded in order for VA to fulfill its duty to assist the 
veteran in developing the evidence relevant to the claim.

B.  Back Disorder

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

If the claim for service connection is based on the 
aggravation of a pre-existing disease or injury during 
service, the second Caluza element is satisfied if the 
service medical records show treatment for the disease or 
injury during service.  See Maxson v. West, 12 Vet. App. 453 
(1999).

The service medical records for the veteran's initial period 
of service are negative for any complaints or clinical 
findings pertaining to the back, and the veteran does not 
claim otherwise.  He contends that his back disorder resulted 
from injuries that he incurred while serving in the Persian 
Gulf War or, as an alternative, that the pre-existing back 
disorder was aggravated by that service.  

The report of the medical examination on entry on active duty 
in December 1990 is not of record, and it is not shown that a 
back disorder was noted at that time.  The veteran is, 
therefore, entitled to the presumption of soundness on 
entering active duty.  38 C.F.R. § 3.304(b).  The medical 
evidence shows, however, that in November 1990 the veteran's 
complaints of chronic low back pain were diagnosed as 
moderate intervertebral disc degeneration.  The Board finds, 
therefore, that the presumption of soundness is rebutted by 
clear and unmistakable evidence showing that the back 
disorder existed prior to entering on active duty in December 
1990, and that the veteran's assertion to the contrary is not 
credible.  See Vanerson v. West, 12 Vet. App. 254 (1999) (the 
presumption of soundness is overcome if the evidence clearly 
and unmistakably shows that the disorder pre-existed 
service).

The medical evidence shows that the veteran has degenerative 
arthritis and degenerative disc disease of the lumbar spine.  
The first Caluza element has been satisfied because the 
veteran has presented medical evidence of a current back 
disability.  Caluza, 7 Vet. App. at 506.  The service medical 
records for December 1990 to June 1991 do not show that the 
veteran received any treatment for a back disorder during 
service, although he complained of recurrent back pain in 
conjunction with his May 1991 separation examination.  In the 
absence of evidence of treatment for his back complaints 
during service, the Board finds that the second Caluza 
element has not been met.  Maxson, 12 Vet. App. at 453.

As a lay person the veteran is competent to provide evidence 
of the back symptoms that he experienced during and since 
service.  Clyburn, 12 Vet. App. at 296.  He is not competent, 
however, to provide evidence that those symptoms represented 
an aggravation of his pre-existing back disorder because that 
finding requires medical knowledge.  Grottveit, 5 Vet. App. 
at 93.  He has not provided any medical evidence showing that 
his pre-existing back disorder was aggravated by service.  
The Board finds, therefore, that the claim of entitlement to 
service connection for a back disorder is not well grounded.

C.  Digestive Disorder

The medical evidence shows that the veteran has 
gastroesophageal reflux disease with a hiatal hernia and 
erosive esophagitis.  The veteran has, therefore, provided 
medical evidence of a current diagnosis of a digestive 
disorder, satisfying the first Caluza element.  His service 
medical records are silent for any complaints or clinical 
findings pertaining to a digestive disorder, and the medical 
evidence indicates that symptoms of a digestive disorder were 
initially reported in September 1991, at which time his 
complaints of heartburn were assessed as gastritis.  There 
is, therefore, no evidence of the incurrence of a digestive 
disorder during service, and the second Caluza requirement 
has not been met.  Caluza, 7 Vet. App. at 506.

The Board notes that service connection for a peptic ulcer 
can be found if the peptic ulcer became manifest within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The medical 
evidence shows, however, based on the results of diagnostic 
studies, that the veteran's gastric complaints are not due to 
a peptic ulcer.  The presumption of service connection does 
not apply, therefore, for the digestive disorder that was 
diagnosed within one year of the veteran's separation from 
service.

In conjunction with his claim for service connection the 
veteran reported having had stomach problems while serving in 
the Persian Gulf War, which he attributed to hazardous 
environmental exposure.  As a lay person the veteran is 
competent to provide evidence of the symptomatology that he 
experienced in service, but he is not competent to relate 
those symptoms to the current diagnosis.  Clyburn, 12 Vet. 
App. at 296.  In the absence of medical evidence showing that 
the currently diagnosed disorder is related to an in-service 
disease or injury, the Board finds that the claim of 
entitlement to service connection for a digestive disorder is 
not well grounded.

D.  Blood Disorder

The veteran contends that a blood disorder was found during 
his May 1991 separation examination.  His assertions are not 
probative, however, because he is not competent to provide 
evidence of a medical diagnosis.  Grottveit, 5 Vet. App. 
at 93.  The service medical records do not show that a blood 
disorder was diagnosed, he has not provided any other medical 
evidence showing that he currently has a blood disorder, and 
the VA examiners found no evidence of a current blood 
disorder.  There is no competent evidence, therefore, of a 
current disability related to the claimed disorder, and the 
Board finds that the first Caluza element has not been 
satisfied.  The Board has determined, therefore, that the 
claim of entitlement to service connection for a blood 
disorder is not well grounded.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (a claim cannot be well grounded in the absence of 
evidence showing a current disability).  There have been no 
objective indications of a blood disorder, thus a claim for 
service connection for a blood disorder as a manifestation of 
an undiagnosed illness would also not be well grounded.  
VAOPGCPREC 4-99 (1999).

III.  Increased Ratings for Bilateral Hearing Loss and 
Dermatitis

The Board finds that the veteran's appeals of the ratings 
assigned for bilateral hearing loss and dermatitis are well 
grounded within the meaning of the statutes and judicial 
construction and that VA has a duty, therefore, to assist him 
in the development of the facts pertinent to the appeals.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence 
pertaining to the issues consists of the reports of VA 
examinations in January and April 1994 and January 1997, and 
the veteran's statements.  

The Board notes that the veteran's representative has 
requested that the case be remanded to the RO for the purpose 
of obtaining more recent VA examinations.  The veteran has 
not, however, indicated that the severity of his hearing loss 
or dermatitis has increased since the examinations were 
conducted in 1994 and 1997, and the Board finds that remand 
is not warranted.  See Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999) (VA is not required to provide an examination in 
the absence of evidence showing an increase in disability); 
VAOPGCPREC 11-95.  The Board concludes that all relevant data 
has been obtained for determining the merits of the veteran's 
claims, and that VA has fulfilled its obligation to assist 
him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in August 1998.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period since the effective date of the grant of service 
connection, September 29, 1993.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Hearing Loss

Subsequent to the grant of service connection in August 1998, 
the regulations pertaining to the evaluation of hearing loss 
were revised effective June 10, 1999.  Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 
64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85-
4.87).  Because his appeal was filed prior to the change in 
the regulations, he would normally be entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that in 
comparing the rating criteria for evaluating hearing loss in 
the old and revised regulations, given the facts of the 
veteran's case, no material change in the rating criteria is 
shown.  The Board finds, therefore, that it can consider the 
revised regulations in the first instance in evaluating the 
bilateral hearing loss without prejudice to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87a, Diagnostic 
Codes 6100 to 6110 (1998); 38 C.F.R. § 4.85, Tables VI and 
VII (1999).  The same criteria were in effect prior to the 
recent revisions of the rating schedule.  Transmittal Sheet 
23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 
18, 1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

Based on the report of the January 1994 VA audiometric 
examination, a noncompensable rating is assigned for 
bilateral defective hearing where the puretone threshold 
average in one ear is 43 decibels, with speech recognition 
ability of 96 percent correct, (level I), and, in the other 
ear, the puretone threshold average is 45 decibels, with 
speech recognition ability of 88 percent correct, (level II).  
38 C.F.R. § 4.85, Tables VI and VII.  The Board has 
determined, therefore, that the criteria for a compensable 
disability rating have not been met since, September 29, 1993 
the effective date of the grant of service connection for 
hearing loss, and that the preponderance of the evidence is 
against the appeal to establish a compensable disability 
rating for bilateral hearing loss.  Fenderson, 12 Vet. App. 
at 119; Lendenman, 3 Vet. App. at 345.

B.  Dermatitis

According to the Rating Schedule, dermatitis is to be rated 
as for eczema, dependent upon the location, extent, and the 
repugnant or otherwise disabling character of the 
manifestations.  Diagnostic Code 7806 for eczema provides a 
50 percent rating if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if the disorder is exceptionally 
repugnant.  A 30 percent rating applies if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent rating applies if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A noncompensable rating applies 
if the manifestations are slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7817.

The veteran's dermatitis is manifested by scattered, 
superficial lesions on the buttocks and thighs, each less 
than one and a half centimeters in diameter, that are 
slightly scaly and tender, excoriated, and non-draining.  
Because the lesions are on the buttocks and thighs, they are 
not on an exposed surface.  The examiner in April 1994 
described three or four such lesions on the buttocks, one on 
the left thigh, and one in the right popliteal area.  A total 
of five or six lesions that are each less than one and a half 
centimeters in size, when compared to the total body surface, 
does not constitute an extensive area of lesions.  Because 
the skin disorder is not shown to be on an exposed surface or 
involve an extensive area, the Board finds that the criteria 
for a compensable rating have not been met at any time since 
the veteran's appeal was initiated, and that the 
preponderance of the evidence is against the appeal to 
establish a compensable disability rating for dermatitis.


ORDER

The claim of entitlement to service connection for a 
respiratory disorder, including pulmonary tuberculosis, is 
well grounded.

The claims of entitlement to service connection for a back 
disorder, a digestive disorder, and a blood disorder are 
denied.

The appeal to establish a compensable disability rating for 
bilateral hearing loss is denied.

The appeal to establish a compensable disability rating for 
dermatitis is denied.


REMAND

I.  Increased Rating for Undiagnosed Illness

VA compensation is payable to a Persian Gulf veteran who 
served in Southwest Asia during the war and exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  Compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  A 
chronic disability resulting from an undiagnosed illness 
shall be rated using the evaluation criteria in 38 C.F.R. 
Part 4 for a disease or injury in which the function 
affected, the anatomical localization, or the symptomatology 
are similar.  38 C.F.R. § 3.317.

The veteran claims to have had continuous headaches; complete 
lack of energy; nausea; intestinal disorders; disorientation; 
poor balance; anxiety attacks; lumps, blisters, and sores on 
his lower back and inner thighs; increasing back symptoms, 
with shortening of his left leg; and the inability to obtain 
gainful employment, all of which he attributes to his service 
in the Persian Gulf War.  As previously stated, in the August 
1998 rating decision the RO granted service connection for an 
undiagnosed illness resulting from service in the Persian 
Gulf.  According to the rating decision the manifestations of 
the undiagnosed illness include joint pain, back pain, chest 
pain, a gastrointestinal disorder, a skin rash and lumps, a 
respiratory disorder, fatigue, and numbness of the thighs.  
The RO also assigned a 10 percent disability rating for the 
disorder as analogous to chronic fatigue syndrome under 
Diagnostic Code 6354.  38 C.F.R. § 4.88b.  

The veteran contends that he is entitled to separate ratings 
for each of the distinct manifestations of the undiagnosed 
illness under the applicable body systems and diagnostic 
codes.  His private physician provided the opinion that he is 
permanently and totally disabled due to his back and gastro-
esophageal symptoms.  

According to the regulation pertaining to the payment of VA 
compensation for an undiagnosed illness for veterans of the 
Persian Gulf War, service connection is not warranted for a 
disability based on those provisions if the disability has 
been attributed to a medical diagnosis.  The medical evidence 
shows that the veteran experiences joint pain due to 
degenerative arthritis, degenerative disc disease, gouty 
arthritis, tendonitis, and/or cervical radiculopathy; he has 
back pain due to degenerative arthritis and degenerative disc 
disease of the cervical and lumbosacral spine; and he 
experiences chest pain and stomach problems due to 
gastroesophageal reflux disease with a hiatal hernia and 
erosive esophagitis.  His complaints of a skin rash were 
diagnosed as dermatitis, for which service connection has 
been independently granted.  The cause of his respiratory 
problems has not been determined, although the medical 
evidence shows that his complaints of shortness of breath are 
a manifestation of anxiety and that he may have restrictive 
or obstructive pulmonary disease.  The numbness in his lower 
extremities has been attributed to radiculopathy stemming 
from the degenerative disc disease and/or possible peripheral 
neuropathy or bilateral tarsal tunnel syndrome.

The report of a January 1994 psychological evaluation shows 
that the veteran's personality profile included a mixed 
pattern of symptoms with somatic reactivity under stress and 
vague physical complaints, including fatigue, pain, weakness, 
and unexplained periods of dizziness, that are not traceable 
to organic causes.  The psychologist stated that individuals 
with the veteran's personality profile would probably receive 
a clinical diagnosis of conversion or somatization disorder 
or a dependent personality.

During a December 1996 VA neurological examination the 
veteran complained of periods of disorientation, chronic 
headaches, balance problems, and depression, all of which he 
attributed to his Persian Gulf service.  The neurological 
examination resulted in no evidence of a neurological 
disorder, and the only diagnosis provided by the examiner was 
that of depression.  The examining neurologist stated that 
the neurological examination showed that the veteran's 
complaints were functional, and that he was experiencing 
significant somatization due to depression.  The neurologist 
also stated that the chronic headaches and other vague 
complaints of cognitive difficulties were most likely 
attributable to the depression, in that there were no 
objective findings indicative of a neurological disorder.  
The Board notes that service connection for PTSD has been 
granted, but that the issue of the rating assigned for that 
disorder is not before the Board.

The symptoms attributable to a diagnosed illness, if service 
connection has been established for that disorder, should be 
considered in determining the appropriate rating for that 
disorder.  If the symptoms are due to a diagnosed disorder 
for which service connection has not been established, 
including a psychiatric disorder, VA compensation may not be 
paid pursuant to 38 C.F.R. § 3.317 for that disability.  Only 
the disability that is due to an actual undiagnosed illness 
may be considered in determining the appropriate disability 
rating.  VAOPGCPREC 8-98.

Although the veteran has been provided several medical 
examinations, it is not clear from the evidence of record 
what, if any, of his symptoms are due to an undiagnosed 
illness and what symptoms are due to the several disorders 
that have been diagnosed.  The Board finds, therefore, that 
additional development is required prior to considering the 
veteran's appeal of the rating assigned for the undiagnosed 
illness.  The case is being remanded for the purpose of 
obtaining a thorough VA medical examination in accordance 
with the Veterans Benefits Administration Manual M21-1, Part 
III, Chapter 5,  5.17 (April 30, 1999), pertaining to claims 
based on undiagnosed illnesses.

II.  Service Connection for a Respiratory Disorder, 
Including Pulmonary Tuberculosis

As previously stated, the veteran's service medical records 
show that in May 1991 he had a positive reaction to a PPD 
test for tuberculosis.  None of the X-ray studies of the 
chest during or since service have revealed any evidence of 
pulmonary disease.  The examiner in March 1994 stated, 
however, that the veteran had inactive pulmonary tuberculosis 
and that the disease became inactive in June 1991.  The 
report of the examination does not indicate that the claims 
file was made available to the examiner prior to the 
examination.  None of the subsequent VA examinations resulted 
in a diagnosis of tuberculosis, nor do the private and VA 
treatment records indicate that the veteran has tuberculosis.  

Pulmonary function studies conducted in March 1994 and 
subsequent VA examinations indicated that the veteran may 
have a restrictive or obstructive pulmonary disorder, but no 
diagnosis of such a disorder has been provided.  The examiner 
in March 1994 recommended that additional testing be 
conducted in order to evaluate the veteran's pulmonary 
functioning, but that testing was not completed.

In order to determine whether the veteran has a respiratory 
disorder, including pulmonary tuberculosis, that is related 
to service, the Board finds that an additional examination is 
warranted that includes a review of the medical evidence of 
record.  See Abernathy v. Principi, 3 Vet. App. 461 (1992) 
(if an examination is insufficient for rating purposes, 
another must be obtained).


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any 
disability since January 1997.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be provided a VA 
pulmonology examination in order to 
determine whether he has a respiratory 
disorder that is related to service.  The 
claims file and a copy of this remand 
MUST be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray and pulmonary function 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
pulmonary examination and, based on the 
examination results, the medical evidence 
of record, and sound medical principles, 
provide a diagnosis of any pathology 
found.  Specifically, the examiner should 
state whether the positive PPD test on 
the veteran's separation from service, in 
light of all the evidence of record, 
indicates that he has pulmonary 
tuberculosis.  If the examiner determines 
that the veteran does have pulmonary 
tuberculosis, he/she should state whether 
the tuberculosis is active or inactive 
and, if inactive, the date on which it 
became inactive.  The examiner should 
also provide an opinion on whether any 
respiratory disorder, if diagnosed, is 
related to a disease or injury that 
occurred during service.  The examiner 
should provide the complete rationale for 
his/her opinion.

3.  The veteran should be provided a VA 
medical examination for the purpose of 
determining whether he has any disability 
that is not attributed to a known medical 
diagnosis and, if so, to obtain a 
thorough and accurate description of that 
disability.  The claims file and a copy 
of this remand MUST be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies and any additional 
specialist examinations that the examiner 
finds are warranted in order to provide 
the requested information.

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination, the medical 
evidence of record, and sound medical 
principles, provide an opinion on whether 
the veteran presents any symptoms or 
clinical findings that are not due to a 
known medical or psychiatric diagnosis.  
Specifically, the examiner should provide 
an opinion on whether the veteran's 
complaints of joint pain, back pain, 
chest pain, a gastrointestinal disorder, 
a skin rash and lumps, a respiratory 
disorder, fatigue, and numbness of the 
thighs are supported by any objective 
clinical indicators and if any of the 
complaints are attributable to a known 
medical diagnosis.

If the examiner finds that the veteran 
presents any symptoms or clinical 
findings that are not related to a known 
medical diagnosis, he/she should 
thoroughly describe those symptoms and 
any objective clinical findings 
documenting there occurrence.  If no 
objective clinical findings are evident, 
he/she should so state.  If the examiner 
finds that the veteran's symptoms are due 
to a known medical diagnosis, he/she 
should relate each symptom to that 
diagnosis.  The examiner should provide 
the rationale for all opinions given.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
respiratory disorder, including pulmonary 
tuberculosis.  The RO should also re-
adjudicate the issue of entitlement to a 
disability rating in excess of 10 percent 
for an undiagnosed Persian Gulf illness.  

In evaluating the undiagnosed illness the 
RO should consider the provisions of 
38 C.F.R. § 3.317 in determining what 
symptoms may be included in the 
evaluation of the disorder.  The RO 
should also consider the evidence 
indicating that the veteran is 
permanently and totally disabled and 
apply the provisions of 38 C.F.R. 
§§ 3.321 and 4.16 in determining whether 
an extra-schedular rating is warranted.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals





